Citation Nr: 1243685	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  07-31 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an ear, nose and throat disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a thyroid disability.  

4.  Whether new and material evidence has been received to reopen a claim for service connection for hypoglycemia.

5.  Whether new and material evidence has been received to reopen a claim for service connection for rheumatoid arthritis.

6.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1967.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which held that new and material evidence had not been received to reopen the claims on appeal.  

The Board observes that the RO most recently developed the Veteran's claim for an ear, nose and throat disability as three separate issues.  However, the previous final October 2001 rating decision identified and denied the claim as a single "ear, nose, throat" disability.  On his current October 2005 application to reopen the previously denied claim, the Veteran identified the single issue of the "ear, nose and throat."  As a result, the Board will address this issue as a single claim for a single disability.  

On a related matter, the Board observes that in March 2008 the Veteran submitted a claim for service connection for tinnitus and left ear hearing loss.  The RO addressed this claim in a May 2008 Supplemental Statement of the Case as part of the Veteran's current claim for an ear disability.  However, the Board finds that the March 2008 claim constitutes an application to reopen a claim for service connection for hearing loss (which was denied by a September 2005 final rating decision), as well as a claim for service connection for tinnitus.  

Similarly, during a March 2012 hearing before the undersigned Veterans Law Judge, the Veteran stated that he now has residuals of a fractured nose incurred while on active duty.  The Board finds that this is a new claim that is separate from the ear, nose and throat claim on appeal.  

Thus, the issues of whether new and material evidence has been received to reopen a claim for service connection  for hearing loss, entitlement to service connection for tinnitus, and entitlement to service connection for residuals of a nose fracture have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Board observes that an October 2012 informal hearing presentation refers to September 2012 VA examination(s) in Virtual VA.  The Board has reviewed these records and determined that they refer to a claim not currently before the Board.  


FINDINGS OF FACT

1.  An October 2001 rating decision denied service connection for an ear, nose and throat disability; the Veteran withdrew the claim, and it is final.  

2.  Evidence added to the record since the October 2001 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for an ear, nose and throat disability, and does not raise a reasonable possibility of substantiating that claim.

3.  An October 2001 rating decision denied service connection for hypertension; the Veteran withdrew the claim, and it is final.  

4.  Evidence added to the record since the October 2001 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for hypertension, and does not raise a reasonable possibility of substantiating that claim.

5.  An October 2001 rating decision denied service connection for a thyroid disability; the Veteran withdrew the claim, and it is final.  

6.  Evidence added to the record since the October 2001 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a thyroid disability, and does not raise a reasonable possibility of substantiating that claim.

7.  An October 2001 rating decision denied service connection for hypoglycemia; the Veteran withdrew the claim, and it is final.  

8.  Evidence added to the record since the October 2001 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for hypoglycemia, and does not raise a reasonable possibility of substantiating that claim.

9.  An October 2001 rating decision denied service connection for rheumatoid arthritis; the Veteran withdrew the claim, and it is final.  

10.  Evidence added to the record since the October 2001 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for rheumatoid arthritis, and does not raise a reasonable possibility of substantiating that claim.

11.  A September 2003 rating decision denied service connection for diabetes mellitus, type II; the Veteran withdrew the claim, and it is final.  

12.  Evidence added to the record since the September 2003 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for diabetes mellitus, type II, and does not raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The October 2001 rating decision which denied service connection for an ear, nose and throat disability is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the October 2001 rating decision is not new and material, and the claim for service connection for an ear, nose and throat disability is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2012).

3.  The October 2001 rating decision which denied service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002).

4.  Evidence received since the October 2001 rating decision is not new and material, and the claim for service connection for hypertension is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2012).

5.  The October 2001 rating decision which denied service connection for a thyroid disability is final.  38 U.S.C.A. § 7105 (West 2002).

6.  Evidence received since the October 2001 rating decision is not new and material, and the claim for service connection for a thyroid disability is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2012).

7.  The October 2001 rating decision which denied service connection for hypoglycemia is final.  38 U.S.C.A. § 7105 (West 2002).

8.  Evidence received since the October 2001 rating decision is not new and material, and the claim for service connection for hypoglycemia is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2012).

9.  The October 2001 rating decision which denied service connection for rheumatoid arthritis is final.  38 U.S.C.A. § 7105 (West 2002).

10.  Evidence received since the October 2001 rating decision is not new and material, and the claim for service connection for rheumatoid arthritis is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2012).

11.  The September 2003 rating decision which denied service connection for diabetes mellitus, type II, is final.  38 U.S.C.A. § 7105 (West 2002).

12.  Evidence received since the September 2003 rating decision is not new and material, and the claim for service connection for diabetes mellitus, type II, is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).


Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in May 2006, VA informed the appellant of what evidence was required to substantiate his claims, and his and VA's respective duties for obtaining evidence.  It also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the May 2006 notice letter included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claims were previously denied.  Consequently, the Board finds that adequate Kent notice has been provided, as the appellant was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial. 

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA and private medical records, the Veteran's own statements and the transcript of the March 2012 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record. 

VA is not obligated to provide a medical examination if the appellant has not presented new and material evidence to reopen a final claim.  38 U.S.C.A. § 5103A(f).  Thus, a VA examination is not necessary.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, diabetes mellitus and hypertension may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to an herbicide agent during active service, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The disease shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to such agent during that service.  38 C.F.R. § 3.307(a) (2012).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

Where the evidence does not warrant presumptive service connection, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim,  VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

October 2001 Rating Decision

The October 2001 rating decision denied service connection for an ear, nose and throat disability; hypertension; thyroid disability; hypoglycemia; and rheumatoid arthritis.  The Veteran with drew his claim in June 2005, and the October 2001 rating decision is final.  38 U.S.C.A. § 7105 (West 2002).

The October 2001 rating decision noted that the Veteran's service treatment records were negative for all claimed disabilities.  There was no nexus between the Veteran's active duty and post-service deviated septum, rhinitis, allergic rhinitis and otitis externa.  There was no nexus between the Veteran's active duty and post-service VA medical records dated in 2000 showing a history of hypertension.  There was no nexus between the Veteran's active duty and post-service VA medical records dated in 2000 showing a history of hyperthyroidism.  There was no evidence of post-service hypoglycemia or rheumatoid arthritis.  

Evidence of record at that time included the Veteran's service treatment records, post-service private medical records, and VA records.  The service treatment records were negative.  Private records dated in February 1988 note a history of nasal obstruction that was diagnosed as rhinitis, due to a deviated septum.  VA medical records dated in 2000 reflect a history of allergic rhinitis, treated with a nasal inhaler, and otitis externa.   They also reflect a history of hypertension and a history of hypothyroidism.  

In connection with the Veteran's application to reopen his service connection claims, the Veteran submitted VA and private medical records.  In addition, VA obtained VA medical records.  The private medical records do not address the claimed disabilities.  The additional VA treatment records reflect allergic rhinitis.  However, they do not include any evidence linking the Veteran's allergic rhinitis to his active or reserve duty.  The VA records also provides assessments of hypertension and hypothyroidism.  However, they do not include any evidence linking the Veteran's hypertension and hypothyroidism to his active duty, to include his claimed Agent Orange exposure.  The VA records do not show hypoglycemia or rheumatoid arthritis.  

The recently submitted medical records simply do not link the Veteran's ear, nose and throat disability; hypertension; or thyroid disability to his active and reserve duty, to include claimed Agent Orange exposure.  They do not show that the Veteran has hypoglycemia or rheumatoid arthritis.  They raise no reasonable possibility of substantiating the claims.  Accordingly, they are not material within the meaning of 38 C.F.R. § 3.156(a).  

The Board finds that the Veteran's continued assertions that he has an ear, nose and throat disability; hypertension; thyroid disability; hypoglycemia; and rheumatoid arthritis as a result of active duty are redundant of his prior contentions that were already addressed by the final prior rating decision of October 2001.  Thus, they do not constitute new and material evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Further, as a layperson, the Veteran himself is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as a diagnosis or an opinion as to the etiology of a condition.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Thus, his statements are not material to the critical issue in this case of whether he has any claimed disability, as a result of active duty.  In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay persons are not competent to offer medical opinions or diagnoses and that such evidence does not provide a basis on which to reopen a claim of service connection.

In sum, the evidence received raises no reasonable possibility of substantiating the claims for service connection for an ear, nose and throat disability; hypertension; a thyroid disability; hypoglycemia; or rheumatoid arthritis.  Thus, the evidence is not material within the meaning of 38 C.F.R. § 3.156(a) and the claims are not reopened.

September 2003 Rating Decision

The September 2003 rating decision denied service connection for diabetes mellitus, type II.  The Veteran withdrew his claim in June 2005, and the September 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2002).

The September 2003 rating decision noted that there was no diagnosis of diabetes mellitus.  

Evidence of record at that time included the Veteran's service treatment records, post-service private medical records, and VA records.  The records were negative for a diagnosis of diabetes mellitus.  

In connection with the Veteran's application to reopen his service connection claims, the Veteran submitted VA and private medical records.  In addition, VA obtained VA medical records.  The private medical records do not address diabetes mellitus.  The additional VA treatment records reflect that in March 2009 the Veteran had an elevated glucose test.  An April 2009 a test for diabetic retinopathy was negative.  A May 2011 treatment note specifies that the Veteran is not diabetic.  

The recently submitted medical records simply do not show that the Veteran has diabetes mellitus.  They raise no reasonable possibility of substantiating the claim.  Accordingly, they are not material within the meaning of 38 C.F.R. § 3.156(a).  

The Board finds that the Veteran's continued assertions that he has diabetes mellitus as a result of active duty are redundant of his prior contentions that were already addressed by the final prior rating decision of September 2003.  Thus, they do not constitute new and material evidence.  See Reid, supra.  Further, as a layperson, the Veteran himself is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as a diagnosis or an opinion as to the etiology of a condition.  See Bostain, supra, citing Espiritu, supra.  See also Routen, supra.  Thus, his statements are not material to the critical issue in this case of whether he has diabetes mellitus, as a result of active duty.  In Moray, supra, the Court noted that lay persons are not competent to offer medical opinions or diagnoses and that such evidence does not provide a basis on which to reopen a claim of service connection.  

Moreover, evidence that is unfavorable to the appellant's case and which supports the previous denial cannot trigger a reopening of the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).

In sum, the evidence received raises no reasonable possibility of substantiating the claim for service connection for diabetes mellitus, type II.  Thus, the evidence is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.


ORDER

New and material evidence not having been received, the appeal to reopen a claim for service connection for an ear, nose and throat disability is denied.

New and material evidence not having been received, the appeal to reopen a claim for service connection for hypertension is denied.

New and material evidence not having been received, the appeal to reopen a claim for service connection for a thyroid disability is denied.

New and material evidence not having been received, the appeal to reopen a claim for service connection for hypoglycemia is denied.

New and material evidence not having been received, the appeal to reopen a claim for service connection for rheumatoid arthritis is denied.

New and material evidence not having been received, the appeal to reopen a claim for service connection for diabetes mellitus, type II, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


